DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	Applicant's arguments filed 29 March 2021 have been fully considered but are not persuasive. The new limitations of the independent claims are disclosed by at least the previously cited reference Wang.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-16 rejected under 35 U.S.C. 103 as being unpatentable over Jin (U.S. Patent Application Publication # 2017/0103659) in view of Byers et al. (U.S. Patent Application Publication # 2017/0050748, and corresponding provisional application 62/207221), and further in view of Mednikow (U.S. Patent # 3,771,747) and Wang (U.S. Patent Application Publication # 2017/0038778).

Regarding claims 1, 6, and 11, Jin discloses a method comprising: 
receiving a task set comprising a plurality of tasks configured to be carried out by a plurality of drones, wherein each task has a corresponding task location (figs 1, 4, P20, 24, 29, 32-33, 35, etc: tasks are normal mode operations/instructions for each of a plurality of drones; task locations may be intermediate or final locations for the drones to fly to, or the current locations of the drones when they receive the task); 
receiving operational information identifying one or more operating characteristics of one or more of the plurality of drones carrying out one or more of the plurality of tasks (figs 1, 4, P29, etc: operating characteristic can be position, and whether that position overlaps with no-fly zone, etc); 
identifying a drone from the plurality of drones that requires rescue using the operational information (figs 1, 4, P29, etc: drone that enters no-fly zone); 
instructing a drone receiver to rescue the drone identified utilizing one or more mechanisms of the drone receiver (P29, etc: order drone to “4) hover at current location and attitude if supported, and wait for being captured by a capturing net” and “option 4 
Jin does not disclose instructing the drone receiver to use a conveyor belt of the drone receiver to store the rescued drone in a storage facility of the drone receiver, or instructing the drone receiver to release blasts of air to slow and stabilize the drone, or instructing the identified drone to move to a position over the drone receiver, and instructing the identified drone to power down when it is positioned over the drone receiver.
In the same field of endeavor, Byers discloses instructing the drone receiver to use a conveyor belt of the drone receiver to store the rescued drone in a storage facility of the drone receiver. (P24, etc: drone receiver uses conveyor belt to store drone in an isolation box of the drone receiver)
It would have been obvious before the effective filing date of the claimed invention for Jin to do so, as taught by Byers, in order to safely store the drone and/or make room for additional drones, with predictable results.  
In the same field of endeavor, Mednikow discloses instructing the drone receiver to release blasts of air to slow and stabilize the drone (abstract, figs 1-2, col 2: 16 – col 3: 4, etc). 
It would have been obvious before the effective filing date of the claimed invention for Jin to do so, as taught by Mednikow, in order to reduce the impact or damage to the drone upon landing, with predictable results.  
power down when it is positioned over the drone receiver. (figs 2-3, 6, P64, etc)
It would have been obvious before the effective filing date of the claimed invention for Jin to do so, as taught by Wang, in order to more efficiently retrieve the drone, with predictable results.  

Regarding claims 2, 7, and 12, Jin fails to disclose that the drone identified is drone that has a power failure .
However, it is well known in the art to identify a drone that has a power failure.
It would have been obvious before the effective filing date of the claimed invention to identify a drone that has a power failure, as well known in the art, in order to reduce damage to the drone, with predictable results.  

Regarding claims 3, 8, and 13, Jin further discloses that the one or more mechanisms comprise utilizing one or more mechanical shock absorbers to catch the drone identified (P29: net acts as mechanical shock absorber, etc).  

Regarding claims 4, 9, and 14, Jin fails to disclose that the one or more mechanisms comprise utilizing magnetic levitation to catch the drone identified.  
However, it is well known in the art to utilize magnetic levitation to catch a drone identified.
utilize magnetic levitation to catch the drone, as well known in the art, in order to reduce damage to the drone, with predictable results.  

Regarding claims 5, 10, and 15, Jin further discloses that the one or more mechanisms comprise utilizing a net to facilitate catching the drone identified (P29, etc).

Regarding claim 16, Jin in view of Wang further discloses receiving, at the drone receiver, the identified drone after the power down of the identified drone and after the identified drone falls toward the drone receiver (Wang figs 2-3, 6, P64, etc).


5.	Claims 2, 7, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Jin (U.S. Patent Application Publication # 2017/0103659) in view of Byers et al. (U.S. Patent Application Publication # 2017/0050748, and corresponding provisional application 62/207221) and Mednikow (U.S. Patent # 3,771,747) and Wang (U.S. Patent Application Publication # 2017/0038778), and further in view of Cheatham et al. (U.S. Patent Application Publication # 2016/0300496).

Regarding claims 2, 7, and 12, Jin fails to disclose that the drone identified is drone that has a power failure .
In the same field of endeavor, Cheatham discloses identifying a drone that has a power failure (P19, 43, 51, etc).
It would have been obvious before the effective filing date of the claimed invention to identify a drone that has a power failure, as taught by Cheatham, in order to reduce damage to the drone, with predictable results.  


6.	Claims 4, 9, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Jin (U.S. Patent Application Publication # 2017/0103659) in view of Byers et al. (U.S. Patent Application Publication # 2017/0050748, and corresponding provisional application 62/207221) and Mednikow (U.S. Patent # 3,771,747), and further in view of Wang (U.S. Patent Application Publication # 2017/0038778).

Regarding claims 4, 9, and 14, Jin fails to disclose that the one or more mechanisms comprise utilizing magnetic levitation to catch the drone identified.  
In the same field of endeavor, Wang discloses utilizing magnetic levitation to catch a drone identified (figs, abstract, etc).
It would have been obvious before the effective filing date of the claimed invention to utilize magnetic levitation to catch the drone, as taught by Wang, in order to reduce damage to the drone, with predictable results.  


7.	Claims 1-16 rejected under 35 U.S.C. 103 as being unpatentable over Jin (U.S. Patent Application Publication # 2017/0103659) in view of Byers et al. (U.S. Patent Application Publication # 2017/0050748, and corresponding provisional application 62/207221), and further in view of Lindskog et al. (U.S. Patent # 9,613,539) and Wang (U.S. Patent Application Publication # 2017/0038778).

Regarding claims 1, 6, and 11, Jin discloses a method comprising: 

receiving operational information identifying one or more operating characteristics of one or more of the plurality of drones carrying out one or more of the plurality of tasks (figs 1, 4, P29, etc: operating characteristic can be position, and whether that position overlaps with no-fly zone, etc); 
identifying a drone from the plurality of drones that requires rescue using the operational information (figs 1, 4, P29, etc: drone that enters no-fly zone); 
instructing a drone receiver to rescue the drone identified utilizing one or more mechanisms of the drone receiver (P29, etc: order drone to “4) hover at current location and attitude if supported, and wait for being captured by a capturing net” and “option 4 is for drones that support hovering, the no-fly zone owner may dispatch a manned or unmanned craft to retrieve the drone using a capturing net, or use other means to make the drone harmless”). 
Jin does not disclose instructing the drone receiver to use a conveyor belt of the drone receiver to store the rescued drone in a storage facility of the drone receiver, or instructing the drone receiver to release blasts of air to slow and stabilize the drone, or instructing the identified drone to move to a position over the drone receiver, and instructing the identified drone to power down when it is positioned over the drone receiver.
instructing the drone receiver to use a conveyor belt of the drone receiver to store the rescued drone in a storage facility of the drone receiver. (P24, etc: drone receiver uses conveyor belt to store drone in an isolation box of the drone receiver)
It would have been obvious before the effective filing date of the claimed invention for Jin to do so, as taught by Byers, in order to safely store the drone and/or make room for additional drones, with predictable results.  
In the same field of endeavor, Lindskog discloses instructing the drone to release blasts of air to slow and stabilize the drone (figs 5, 7, col 13: 61-67, col 14: 20 – col 15: 6, claim 11, etc). By the same principle, the blasts of air could come from a drone receiver to achieve the same effect.
It would have been obvious before the effective filing date of the claimed invention for Jin to do so, as taught by Lindskog, in order to reduce the impact or damage to the drone upon landing, with predictable results.  
In the same field of endeavor, Wang discloses instructing the identified drone to move to a position over the drone receiver, and instructing the identified drone to power down when it is positioned over the drone receiver. (figs 2-3, 6, P64, etc)
It would have been obvious before the effective filing date of the claimed invention for Jin to do so, as taught by Wang, in order to more efficiently retrieve the drone, with predictable results.  

Regarding claims 2, 7, and 12, Jin fails to disclose that the drone identified is drone that has a power failure.
has a power failure.
It would have been obvious before the effective filing date of the claimed invention to identify a drone that has a power failure, as well known in the art, in order to reduce damage to the drone, with predictable results.  

Regarding claims 3, 8, and 13, Jin further discloses that the one or more mechanisms comprise utilizing one or more mechanical shock absorbers to catch the drone identified (P29: net acts as mechanical shock absorber, etc).  

Regarding claims 4, 9, and 14, Jin fails to disclose that the one or more mechanisms comprise utilizing magnetic levitation to catch the drone identified.  
However, it is well known in the art to utilize magnetic levitation to catch a drone identified.
It would have been obvious before the effective filing date of the claimed invention to utilize magnetic levitation to catch the drone, as well known in the art, in order to reduce damage to the drone, with predictable results.  

Regarding claims 5, 10, and 15, Jin further discloses that the one or more mechanisms comprise utilizing a net to facilitate catching the drone identified (P29, etc).

Regarding claim 16, Jin in view of Wang further discloses receiving, at the drone receiver, the identified drone after the power down of the identified drone and after the identified drone falls toward the drone receiver (Wang figs 2-3, 6, P64, etc).


8.	Claims 2, 7, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Jin (U.S. Patent Application Publication # 2017/0103659) in view of Byers et al. (U.S. Lindskog et al. (U.S. Patent # 9,613,539) and Wang (U.S. Patent Application Publication # 2017/0038778), and further in view of Cheatham et al. (U.S. Patent Application Publication # 2016/0300496).

Regarding claims 2, 7, and 12, Jin fails to disclose that the drone identified is drone that has a power failure.
In the same field of endeavor, Cheatham discloses identifying a drone that has a power failure (P19, 43, 51, etc).
It would have been obvious before the effective filing date of the claimed invention to identify a drone that has a power failure, as taught by Cheatham, in order to reduce damage to the drone, with predictable results.  


9.	Claims 4, 9, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Jin (U.S. Patent Application Publication # 2017/0103659) in view of Byers et al. (U.S. Patent Application Publication # 2017/0050748, and corresponding provisional application 62/207221) and Lindskog et al. (U.S. Patent # 9,613,539), and further in view of Wang (U.S. Patent Application Publication # 2017/0038778).

Regarding claims 4, 9, and 14, Jin fails to disclose that the one or more mechanisms comprise utilizing magnetic levitation to catch the drone identified.  
utilizing magnetic levitation to catch a drone identified (figs, abstract, etc).
It would have been obvious before the effective filing date of the claimed invention to utilize magnetic levitation to catch the drone, as taught by Wang, in order to reduce damage to the drone, with predictable results.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3663
April 10, 2021